DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. [US 2018/0006523].
Regarding claim 1, Ishibashi discloses a waterproof connector, comprising: a housing (fig. 1) having a fitting portion (30) to be fitted info a mounting hole (fig. 5; 55a) of a mating member (fig. 5; 50, 60), wherein a packing mounting surface (fig. 7; area of 41 and 42) is provided on an outer peripheral surface (fig. 7; outer surface of 30 in the area of 41 and 42) of the fitting portion (30); a first packing mounted (fig. 7; 44) on a rear end side (fig. 7; behind 42) of the packing mounting surface (area of 41 and 42) in a fitting direction (fig. 7; downward direction) of the fitting portion (30); a second packing (fig. 7; 45) mounted on a front end side (fig. 7; front of 42) of the packing mounting surface (area of 41 and 42) in the fitting direction (downward) of the fitting portion (30): and a retainer (fig. 7; 20) provided between the first packing (44) and the second packing (45) and locked to a locking portion (fig. 5; 21c of fig. 1 will be locked on 42 through screws of 26 fixing 20 to 10, see Par [0046], first sentence) provided on the outer peripheral surface (outer surface of 42 will be fix on 21) of the fitting portion (30).

Regarding claim 2, Ishibashi discloses wherein: a recess (fig. 1; recess where 42a reside), on which the second packing (45) is mounted, is provided on the front end side (front of 42) of the packing mounting surface (area of 41 and 42) in fitting direction (downward): and an engaging piece (fig. 1; protrusion of 45 that contains 45a), which is engaged with the recess (recess where 42a reside), is provided on a front end portion (fig. 1; inside of 45) of the second packing (45) in the fitting direction (downward).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. [US 2018/0006523] in view of Okamoto [US 9,887,486].
Regarding claims 3 and 4, Ishibashi discloses all of the claim limitations except wherein a front holder, configured to hold the second packing, is provided in a front end portion of the housing in the fitting direction [claim 3]; wherein a rear end portion of the front holder in the fitting direction covers at least a part of an outer peripheral portion on the front end portion of the second packing in the fitting direction [claim 4].
Regarding claims 3 and 4, Okamoto teaches a front holder (fig. 3; 35), configured to hold the second packing (fig. 3; 36), is provided in a front end portion (fig. 3; 34) of the housing (fig. 3; 30) in the fitting direction (downward); a rear end portion (fig. 3; tip end of 35 that presses 36) of the front holder (35) in the fitting direction (downward) covers at least a part (fig. 3; tip end of 35 covers a small section of 36) of an outer peripheral portion (fig. 3; outer surface of 36) on the front end portion (fig. 3; portion of 36 that 35 is covering) of the second packing (36) in the fitting direction (downward).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a front holder, configured to hold the second packing, being provided in a front end portion of the housing in the fitting direction and a rear end portion of the front holder in the fitting direction covering at least a part of an outer peripheral portion on the front end portion of the second packing in the fitting direction as suggested by Okamoto for the benefit of providing improved sealing methods to further protect internal electrical components from harsh external environmental elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831